Exhibit 10.1

 

DESCRIPTION OF REVISED SALARIES UNDER
COMPENSATION PROGRAM FOR NAMED EXECUTIVE OFFICERS FOR

FISCAL YEAR ENDING MARCH 31, 2009



 

On May 29, 2008, following approval and recommendation by its Compensation
Committee, a committee comprised of all of the independent directors of Quality
Systems, Inc. (the “Company”), approved revised salary levels as part of a
compensation program for the Company’s named executive officers for the fiscal
year ending March 31, 2009. The compensation program cash salary levels are
described below.

 

 

 

•

Lou Silverman, President and Chief Executive Officer – $440,000, effective
November 1, 2008;

 

 

•

Pat Cline, President of the NextGen Healthcare Information Systems Division -
$600,000 (to increase from $495,000), effective November 1, 2008;

 

 

•

Donn Neufeld – Senior Vice President and General Manager of the QSI Division -
$225,000 (to increase from $194,000), effective June 1, 2008; and

 

 

•

Paul Holt – Secretary and Chief Financial Officer - $275,000 (to increase from
$250,000), effective July 23, 2008.

 



-6-